
 
Exhibit 10.1
 

 
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims (the “Agreement”) is made
and entered into between Southwest Iowa Renewable Energy, LLC (“SIRE” or the
“Company”) and Karen L. Kroymann (the “Employee”).  The Company and the Employee
are referred to herein as the “parties”.


In consideration of the promises herein, the parties agree as follows:
 
1.
Employee’s employment with the Company ended on June 18, 2012.  Except as
specifically provided herein, Employee’s eligibility for all compensation and
benefits from the Company ceased on that date.   Employee acknowledges and
agrees that he/she has already been paid all compensation and benefits due up
through his/her last paydate, including any and all accrued but unused vacation
pay, applicable commissions, and bonus payments.  Employee represents and
acknowledges that he/she has not suffered any unreported workplace injury during
his/her employment with the Company.



2.
If this Agreement becomes effective, Employee will receive the following
compensation from Company: (1) severance pay in the amount of six bi-weekly
payments of $3,896.15, paid by way of regular payroll checks on regular Company
paydays for six pay periods; and (2) a one-time payment of $619.46, in
compensation for 12.72 hours of accrued but unused paid time off.  The severance
pay will be subject to all applicable federal, state, and local payroll taxes
and any other deductions required by law will be deducted.  The first payment
set forth in this paragraph will not be made until the first regularly scheduled
payday occurring at least eight days after a signed copy of this Agreement is
received by the Company from the Employee.  The above payments will be included
in Employee’s W-2 form for the appropriate year.  Employee expressly agrees the
payment provided for in this paragraph will exhaust in full any and all
obligations the Company has or may have to Employee in regard to compensation,
vacation benefits, incentive awards, or bonus payments of any kind.



In addition to the above severance payments, in the event Employee elects to
continue his/her medical insurance coverage under the Company’s medical plan
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
will reimburse Employee for the COBRA premiums paid by Employee through
September 15, 2012.  Beginning September 16, 2012, Employee will be solely
responsible for timely payment of all remaining COBRA premiums for the duration
of his/her COBRA continuation period, if so elected.  Any reimbursement paid to
Employee under this provision shall be treated as additional compensation, and
will be subject to all applicable federal, state, and local payroll taxes and
any other deductions required by law will be deducted.


3.
Employee agrees that in his/her position with SIRE he/she had access to certain
confidential and proprietary Information, including but not limited to:  sales
information, customer and potential customer identities, customer purchasing
histories, prices and pricing strategies, prospective business and marketing
plans, suppliers, contractual terms, technical materials, processes, product
designs, financial information including financial statements and projections,
employee lists, personal employee information, computer systems, codes, software
and programs and all other similar information or data (collectively the
“Confidential Information”).  Employee agrees that he/she will never use or
disclose any Confidential Information except to the extent required by law. If
he/she should be required by law to use or disclose any Confidential
Information, he/she will, unless it is a violation of law to do so, immediately
provide Laura Schultz, Director of Human Resources at SIRE written notice
regarding the disclosure, prior to the disclosure.



4.
Employee agrees that the existence of this Agreement and all of its terms shall
remain completely confidential, and that he/she will not disclose the existence
of this Agreement, or any of its terms or conditions with any third party;
provided, however, Employee may disclose the existence and terms of this
Agreement as required by law and to his/her attorney, accountant, and/or
financial advisor, so long as such person agrees to be bound by the terms of
this non-disclosure provision.  Further, Employee agrees that he/she will not
disparage the Company or its owners or officers to any third party.  Should
Employee violate the confidentiality or non-disparagement terms of this
Agreement, including but not limited to paragraphs 3 and 4, Employee agrees that
this shall be a material breach of this Agreement and that SIRE shall be
entitled to the return of all money paid to him/her under the terms of this
Agreement, along with all costs and attorney’s fees expended by SIRE in pursuing
the matter.



5.
Employee agrees that he/she will not in the future apply for or accept
employment or reinstatement of employment with the Company.


                                                                       
 
1

--------------------------------------------------------------------------------

 

 
 

6. Employee will return to SIRE by the effective date of this Agreement any
Company documents, including all copies of such documents in any media or
tangible format including electronic copies, and any other property of the
Company in his/her possession or control.

 
 
7.
Employee for himself/herself, his/her personal representatives, heirs,
executors, administrators, and assigns, hereby fully and forever RELEASES,
DISCHARGES, and holds harmless from any liability, the Company, its owners,
administrators, officers, representatives, insurers, employees, and agents, in
their official and individual capacities, from any and all causes of action or
claims, including, but not limited to, any claims he/she may have arising under
the ADEA (Age Discrimination in Employment Act, 29 USC §621 et. seq.), the Older
Worker Benefit Protection Act, any other federal, state, or local discrimination
laws, or any other federal, state, or local statute or common law cause of
action, including any action based on any contract between Employee and the
Company, and from any claims for attorneys’ fees, costs, expenses, and any and
all other damages, whether known or unknown, which Employee ever had, now has,
hereafter may have, or claims to have against any of the above named entities or
persons, on account of or in any way arising out of or resulting directly or
indirectly from his/her employment or the ending of his/her employment with SIRE
or the performing by him/her of any services for the Company, or his/her
compensation or benefits relating thereto through the date of the execution of
this Agreement.  Employee further agrees that he/she has not filed and will not
file any lawsuit for those claims hereby released and that any such lawsuit will
be considered a material breach of this Agreement.  Further, if Employee has
filed or anytime in the future files a charge or claim with any state, federal
or local governmental agency based on any claim released herein or if any such
agency pursues a claim on Employee’s behalf, Employee agrees that he/she hereby
releases any right to and will not accept any damages or other legal or
equitable relief that may result from that charge or claim. The parties
understand and agree that this release does not affect any rights not waivable
by law.


 
8.
Both Employee and the Company understand that the facts upon which this
Agreement is based may hereafter prove to be other than the facts now known by
or believed by either of them to be true.  Each party expressly accepts and
assumes the risk of the facts proving to be different, and each party agrees
that the terms of this Agreement shall be effective and not subject to
termination or rescission by reason of any such difference in facts.



9.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Iowa and any action to enforce this Agreement must be brought in
Pottawattamie County, Iowa.  The parties consent to the jurisdiction of the
courts located in Council Bluffs, Pottawattamie County, Iowa for the purposes of
any action enforcing or relating to the terms of this Agreement.  The terms of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties hereto.



10.
This Agreement shall be construed and interpreted so as to be enforceable to the
fullest extent permitted by law, and to the extent that any provision shall be
deemed unenforceable or invalid, such invalidity and unenforceability shall not
affect the enforceability or validity of any other provision hereof. Any waiver
of any breach of a provision of this Agreement shall not constitute the waiver
of any additional breach of that provision or breach of any other provision of
this Agreement.



11.
This Agreement binds and inures to the benefit of the parties hereto, and their
personal representatives, heirs, executors, administrators, assigns, and
successors in interest.



12.
It is expressly understood and agreed that SIRE denies any wrongdoing in
connection with the employment or the ending of the employment of Employee and
the payment of the severance sum and other consideration given in this Agreement
is not and is never to be construed as an admission of liability by the
Company.  Further, the parties agree that this Agreement shall not be
interpreted to render Employee a prevailing party for any purpose including, but
not limited to, the awarding of attorney’s fees under any statute.



13.
This Agreement contains the entire agreement between the parties with regard to
the matters set forth herein and there are no other understandings or
agreements, oral or otherwise, between the parties relating to these matters.
This Agreement can be modified, changed, or amended only in writing signed by
both SIRE and Employee.



14.
By signing this Agreement, Employee hereby acknowledges the following:

 
a.
He/she understands its terms and conditions;

 
b.
He/she has been advised of his/her right to consult an attorney to review the
Agreement;


                                                                   
 
2

--------------------------------------------------------------------------------

 

 
c.
He/she understands that he/she does not waive any rights or claims that may
arise after the date the Agreement is executed;

 
d.
He/she will be receiving, if this Agreement becomes effective, consideration
beyond anything of value to which he/she is already entitled;

 
e.
He/she understands that he/she has twenty-one [21] days from the date upon which
he/she had been provided a copy of this Agreement, to accept it;

 
f.
If he/she accepts this Agreement, he/she must execute it by the 21st day after
it was given to him/her and return a signed original of this Agreement to SIRE’s
Director of Human Resources, Laura Schultz;

 
g.
He/she understands that the Company reserves the right to withdraw the offer set
forth in the Agreement if the Agreement is not executed and returned during the
21 day time period;

 
h.
He/she understands that once executed, this Agreement is revocable by him/her
for seven [7] days and the Agreement shall not be effective until the end of the
seven [7] day revocation period and will only be effective if not timely
revoked. Revocation must be by written notice of revocation delivered to SIRE’s
Director of Human Resources, Laura Schultz within the seven-day revocation
period.



The undersigned have completely read this Agreement, understand and voluntarily
accept all of its terms, have current capacity to enter into this Agreement,
have had the opportunity, if they so chose, to review it with legal counsel, and
execute it voluntarily.


IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
Release of All Claims.


CAUTION:                      READ BEFORE SIGNING.  EMPLOYEE UNDERSTANDS THAT BY
SIGNING THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS HE/SHE GIVES UP ANY
RIGHTS HE/SHE HAS TO PURSUE ANY CLAIMS FOR MONETARY COMPENSATION WHETHER KNOWN
OR UNKNOWN AGAINST THE COMPANY OR ANY OF THE PERSONS OR ENTITIES RELEASED HEREIN
INCLUDING CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER
WORKER BENEFIT PROTECTION ACT, AND ALL OTHER FEDERAL, STATE OR LOCAL LAW CLAIMS,
INCLUDING ANY CLAIMS FOR DAMAGES, ARISING FROM HIS/HER EMPLOYMENT OR THE ENDING
OF HIS/HER EMPLOYMENT AT SIRE OR THE PERFORMANCE BY HIM/HER OF ANY SERVICES FOR
THE COMPANY.


 
Southwest Iowa Renewable Energy, LLC
 
 
       
By:
 /s/ Brian T. Cahill    Date  6-18-2012      
Company Representative
             


 
 
 

         
By:
 /s/ Karen L. Kroymann    Date  6-18-2012      
Karen L. Kroymann, Employee
             








                                                                   
 
3

--------------------------------------------------------------------------------

 
